Title: To James Madison from Frederick Jacob Wichelhausen, 7 February 1804 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


7 February 1804, Bremen. Last wrote on 10 Oct. 1803 and has since heard nothing from JM. Encloses a report of U.S. arrivals and departures for the last six months of 1803 [not found]. “Since our river has been blockaded, still one American vessel arrived into it; the Captain on his passage from Baltimore to Bremen, received no intelligence respecting the continuation of the blockade, nor was he warned on his entrance into the river, nevertheless he will be obliged to depart again with ballast.” It is generally believed that the British blockade of the Weser and Elbe will not be removed until the French evacuate Hanover, which he fears will not happen before peace is restored. “A Deputy from this city⟨,⟩ in conjunction with those merchants in London, who trade chiefly to this port, have made strong applications to the british Government, to obtain at least a free navigation over the watts, but hitherto their endeavours have not had the least success.” Such free navigation would be equivalent to raising the blockade, since “all vessels bound to Bremen, would run into the Jahde [Jade], from whence the goods could be easily transported in small lighters over the watts to Bremen, and the charges would amount ⟨to⟩ but a trifling more, than if the Goods are discharged at Braacke [Brake] the usual mooring place of vessels bound here.” “The only place of some consequence, situated on this river is Varel a small town, belonging to the barony of the same name, appartaining at present to a Count of Bentinck. A number of vessels from London have already arrived at said place, and the goods are carried by land to this city; as the distance is but 30 engl miles, the goods so transported, come much less chargeable then those from Emden.… Should any American vessel arrive at Varel, I shall think it my duty to appoint an Agent there, to have the necessary inspection over them, and the certificates attested, as likewise to enable of giving you the particulars of every arrival at said place.” Did not think he was authorized to nominate someone for Emden, as it is beyond the bounds of his appointment. Will appoint an agent there if JM so directs, but this will require extending the range of his credentials. “Since 3 Months 5 Halfbrigades or Regiments of the French Troops in Hannover have marched back to Holland, to join the still intended invasion in England, at present about 16000 men remain still in the Electorate of Hannover, a number not very great, but still burthensome to the country.
“About two months ago 2 deputies from the States of Hanover arrived in this city to negotiate a loan of 2 millions of francs, offering as Security the Kings dominions in that country; it was however unanimously refused, under the just plea, that the city of Bremen in his present situation was not able, to advance such a sum of money, in Hamburg a similar demand has been immediatly granted.
“Before I close I have still to communicate to you a very singular circumstance, which happened here to the astonishment of every consul residing here from foreign powers, as also to many Individuals of this city; as thereby the honor & credit of my character, as Consul of the U S has likewise in conjunction with all other Consuls, been much exposed, I think it my duty to give you a full statement of it.” On 29 Dec. 1803, S. H. von Post, the town syndic, celebrated fifty years of service, “and a grand entertainement was given by the Senate and citizens in his honor.” “On the morning of this festivity, a number of diputations from all honourable offices of this city were sent to this Gentleman to congratulate him on this occasion; the sundry Consuls residing in this city resolved also to pay him their respects, and the Imperial, the British, the two Prussians the Spanish and the Danish, as also myself, waited on him in our coaches, in a body.” Mr. Lagau, the French vice-consul, did not accompany them. The next day it became publicly known that Lagau had received an invitation to the entertainment, “whereas the others had not been invited.” “Such a distinguished preferenc⟨e⟩ shewn to one particular agent, made not only great sensation among the Consuls, but also in public.” The consuls requested from the Senate an explanation of the preference shown to the French agent over the others. Encloses a copy and translation of their joint memorial, marked “A.” “But how great was our astonishment, when instead of a satisfactory answer, which in justice we supposed w⟨e⟩ might expect, a Servant of the Senate appeared in the room of the Imperial Consul C P Cassel and delivered to him an open answ⟨er⟩ concluded in full Senate, in the same form, as every common decre⟨e⟩ customar[i]ly given to citizens here, and the Servant had even the audacity to begin to read it to him, and to ask the customary Chanc[e]ry fees.” Encloses a copy and translation of this reply, marked “B.” As the consuls and vice-consuls had transmitted their note in their official capacities, “it must naturally be very surprizing, that no regard whatever was paid to their public Characters, and solely their quality as Citizens considered.” “What expedient is left to the residing Consul here, if on their making complaints about degradation shewn to their public Character, or about any other matter, it is left to the option of the Senate, not to reply to them as Consuls, but only to consider its citizen in them.
“We consequently, in order not to omit any thing, which might make us responsible to our respective Governments, resolved to send on the 25 Ult. to the then presiding Burgemaster (who changes every six months), a sort of protestation, of which I have also the honor to inclose a faithful copy & translation sub: lit C.” Points out that both the “note & protestation, are stiled in the most moderate and civil language, which by no means deserved such a haughty, disrespectful and improper answer.” Complains also that Lagau is titled “Mr.… whereas our names were written without all ceremony although directed to us, a distinction which in Germany is considered of much importance, and of course very improper likewise.” “The answer the Senate gives in the decree, that there is a difference, between citizens & foreigners is incorrect, insignificant and improper, we Consuls appointed by our Government, and admitted as such, by the Senate here, do not wish to receive honors as citizens in preference to our fellow citizens, but quite separate in virtue of our representation as Consuls we cannot be put on a par with the burghers of this town, for it is the duty of the Consul, and so I take it to be mine, of which I venture to say, I have given some proofs of it to Government already, to set aside the interest of the country where he resides, when the Welfare, honor and dignity of the Nation he represents requires it. On my acknowledgment by the Senate of Bremen, as Consul of the U S I should not have become citizen of Bremen if the constitution of this city, had allowed me, to carry on commercial bussiness without it.” “The only excuse” for the Senate’s behavior is that they are unaccustomed to foreign representatives: the first British consul was appointed “only about 20 years ago” and was soon followed by those of other commercial powers. “Had we received a polite answer, I should certainly not have troubled you, with a relation of the circumstances … but the decree being so degrading to my consular capacity, compels me to bring it to you⟨r⟩ knowledge, leaving it to your superior judgement, how you will consider a like treatment. The Imperial and British Chargés d’affaires as well as the Prussian, Danish and Spanish Minister in Hamburg, to whom the different Consuls here, have made a like statement, to support their complaints at their respective courts, all agree, that the conduct of the Senate towards foreign Consuls is highly blameable, and deserves resentment, they jointly approv⟨e⟩ our notes and only disapprove, that they are stiled in too submissive a manner.” Has always been treated courteously by the Senate in previous dealings, “but I presume that our application in a body made them probably fear, we wished to acquire too much authority (which surely our notes do not prove) and probably mislead and induced them, to take such an unpremeditated step.” Requests that JM reply soon. Adds in a postscript: “Mr. Lagau does not carry on any commercial bussiness here, he has a salary of 6000 frcs. and an income of about 6 times as much, by attestations he gives on all merchandices, which pass the Hannoverian Domains, certifying that they are not the produce of the British colonies, nor have paid a British duty; a measure which does not (in the manner it is executed) interrupt our trade, but which gives a very handsome revenue to a French Commercial Agent here, as most all goods, which are send [sic] to the interior part of Germany, have to pass the Hannoverian territory.”
 

   
   RC and enclosures (DNA: RG 59, CD, Bremen, vol. 1). RC 7 pp. For surviving enclosures (4 pp.; in German and English; docketed by Brent as received in Wichelhausen’s 7 Feb. dispatch), see nn. 3–5.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:506.



   
   Watt: tideland.



   
   The enclosure marked “A” is a copy of the 10 Jan. 1804 memorial, signed by the Austrian, British, Prussian, Danish, and American consuls and the Prussian and Spanish vice-consuls, asking why only the French agent was issued a special invitation to the celebratory event.




   
   The enclosure marked “B” is a copy of the Senate’s 21 Jan. 1804 reply, dismissing the petition as “established on false Suppositions and inconsistent with the Difference between Foreigners and Citizens.”



   
   The enclosure marked “C” is a copy of the 25 Jan. 1804 response of the consuls, protesting the tone of the Senate’s reply and the mode of its delivery.



   
   Filed with Wichelhausen’s dispatch are a copy of Wichelhausen to Robert R. Livingston, 5 Feb. 1804 (4 pp.), containing the same complaint as his letter to JM and transmitting English translations of the enclosures; and Livingston’s 5 Mar. 1804 reply, stating that he lacked the authority to intervene between Wichelhausen and the Bremen Senate.



   
   Wichelhausen wrote a second letter to JM on the same date (ibid.; 4 pp.; marked “⟨An⟩nexation to the inclosed Letter”; docketed by Wagner) complaining that under the constitution of Bremen, all graduate doctors received “a rank with the members of the Senate,” were styled “Mr.,” and were exempted from public service, while consuls received neither “the insignificant title” nor the exemption. Believes that a letter from JM to the presiding burgomaster demanding these privileges “will have the desired effect.” Does not ask out of vanity or ambition: “in a country like Germany, and chiefly in the free Imperial cities, where so high a value is laid still on personal rank, it is of much consequence, that an office like the American Consulate (being a public one) ought … to have some distinction, at least not to be degraded by personal services.” Regrets troubling JM with these affairs, but as long as such matters “are not properly fixed, they may give occasion to great misunderstandings.”


